kfarch’l3   '1939r
                                         ,.'
                                      ,. .~,.,,


Honorable  S. R. West             Opinion   No. 0-38~1,s~ :
County Auditor                              .~.
Van Zandt County                  Re: Payment of Common School Taxes
Canton, Texas.                     , ~’without paying County .and~State Taxes

Dear   Sir:

             ,This department is fn receipt of your letter       of February     18,
1939, requesting   an opinion on the following question:          .~ :
       *                                                               ..“:,.T
              ‘Can a man pay his common ad valorem            school taxes
       without paying County and State taxes 7”
             8’
             .Article 7336e. Revised Civil Statutes of Texas        provides:

               ‘%ection 1. .In cases where common school taxes sad/or
       independent school district taxes are collectable       from the same
       roll with any other tax; any taxpayers of any common school dis-          ‘,’
       trict or independent school district is authorieed ~to’pay ‘one-half
       .or all ,of said school taxes prior to the payment of any~ other tax;
       and upon such payment or tender of payment ,of one-half or all of.
       such common school district tax and/or.any         independent school;
       district tax, together with penalty, interest and costs thereon, if.
       any. such collector     is authorized aad directed to receive the same
       and execute in duplicate .a memorandum        receipt therefor ,aad de:
       liver one copy to the taxpayer Andykeep the other as’part .of the
        records of his office, and the tax collector    shall enter the date
       and amount paid in same memorandum          form on the tax roll; and
       thereafter    on full payment of all of the remaining    taxes together
       with interest, penalty and costs,. if any, as may be shown to be
       due on such roll, he shall issue his official tax receipt or certi-
        ficate of redemption,    as the case may be, in the manner provided
       by law and include therein the amount or amounts formerly           paid.

             “Section 2. The t&collector         may in his discretion,pre-
       pare a ~separate roll showing the school taxes only, of any com-
       mon school district or any independent school district as shown
       on the official tax roll delivered    to him by the assessor    and’in
       such event, issue his receipts     therefrom   of such school tax pay-
Honorable   S. R. West,   page   2 (O-381)
  \



      ments.    In the event the Commissioners’      Court of the county
      and/or Board of Trustees      of the independent school district
      authorizes    in writing prior thereto, the making of such special
      roll, then they are hereby empowered        to contract for necessary
      expenses therefor not to exceed the actual cost of the stationery
      and extra additional labor occasioned      thereby.

             “Provided nothing herein contained shall repeal, modify.
      or amend House Bill No. 6 or House Bill No. 7. passed at the
      Fourth Called Session of the Forty-third   Legislature  of the
      State of Texas, relative to penalties, and costs on tax obligations.

            “Section 3. All laws      and parts   of laws   in conflict   herewith
      are hereby repealed.”

               This statute was enacted as H. B. No. 1, Acts Forty-fourth
Legislature,    Regular Session 1935, ch. 24, p. 66, which became effective
February     27, 1935.

             Prior to the passage    of this act, former administrations   of
this department had ruled that a tax collector      would not be authorized to
accept payment of common school district ad valorem taxes, or independent
school district taxes when assessed      and collected under Article   2792, with-
out payment of state and county taxes.      This ruling was based upon the hold-
ing of Struard vs. Thompson,     (T.C.A.   1923) 251 S.W. 277, which recognized
the authority of the Comptroller,    under Article 4344 (2), R.C,S. 1925, to
“adopt such regulations   not inconsistent with the Constitution and laws as
he may deem essential    to the speedy and proper ass:essment and collection
of the revenues of the State.”

             Undoubtedly. Article   7336e was passed by the Legislature  with
the above ruling in mind. We have been advised by the Comptroller’s’office
that that department recognizes   the rule provided ia Article 7336e, and does
not now have a regulation  in conflict therewith.

            It is our opinion that the tax collector should be governed by the
provisions of the above quoted article in the collection of common school taxes,
and we therefore   answer your question ia the affirmative.

                                                    Yours   very truly
CCC:FG:da
                                             ATTORNEYGENERALOFTEXAS
APPROVED:                                    BY        /s/ Cecil C. Cammack
/s/ Gerald C. Mann                                       Cecil C. Cammack
ATTORNEYCENERALOFTEXAS                                        Assistant